I concur in the reversal of the judgment but do not believe that error can be predicated upon opening statements of what the state expects to prove, and upon which there is a failure of proof. However, inflammatory argument has no place in an opening statement.
In my opinion, the testimony of the defense witness Bradley relating to Pickett's proclivity to use a knife was too remote in time and place, in the absence of knowledge thereof on the part of the defendant at the time of the shooting, to be admissible. The erroneous admission of this testimony afforded no basis, however, for the admission on rebuttal of the state's evidence relating to the conduct of the defendant during the morning and of admonishments of the witnesses directed to the defendant. It may be observed that the defendant had testified that he had not touched the gun since the hunting season and not until Pickett had threatened him the afternoon of the shooting. The witness Porter's testimony that the defendant had possession *Page 316 
of the gun some time before the shooting was proper evidence in rebuttal.